Citation Nr: 1818768	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970, and reports subsequent duty in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board in his July 2014 substantive appeal.  In March 2017, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  His DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his occupational specialty was military police.  It notes that decorations awarded to the Veteran included the expert badge for the M-14 and M-16.  The Veteran has also stated that during his Army Reserve service of 17 years, he was a power generator operator and repairman, and was exposed to noise from various generators.  

As an initial matter, the Board notes that while the Veteran has submitted points statements from his Army Reserve service, it does not appear that he AOJ has attempted to verify his dates of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) periods.  As noted, the Veteran has argued that noise exposure during his Reserve service contributed to his hearing loss; thus, the nature of his Reserve service is relevant to the claim, and the AOJ must verify such.  Any associated records of medical treatment during this period should also be sought.  

The Board also notes that the record contains evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the AOJ requested records from SSA in January 2013.  A February 2013 Report of General Information reflects that in January 2013, the AOJ was advised to request records from SSA in Tupelo, Mississippi.  There is no indication in the record that this was pursued.  Under these circumstances, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents upon which that decision was based.  38 U.S.C. § 5103A(c); see Golz v. Shinseki, 590 F.3d 1317 (2010).  SSA should be requested to provide a negative response if no records are available, and all efforts to obtain these records should be documented in the claims file.  

Finally, the AOJ in its June 2014 statement of the case indicated that the Veteran had submitted a compact disc marked as medical records that was received in March 2013, but that the disc was damaged.  The record does not otherwise discuss this submission, and it does not appear that the Veteran was advised that the records submitted were not considered.  He should be advised that records submitted in March 2013 were not reviewed, and afforded an opportunity to resubmit those records.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that records submitted by him in March 2013 on a compact disc were not reviewed because the disc was damaged.  Request that he resubmit those records.

2.  Contact the Veteran and request that he identify any Army Reserve unit with which he served.  

Upon receipt of the Veteran's response, contact the appropriate entities to request from each unit identified specific and definitive certification of all periods of active duty, ACDUTRA and INACDUTRA.  

Then, document for the record a chronological listing of these periods of service.

3.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure the records discussed in paragraphs 2 and 3, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. § 5103A(b)(2) (West 2012); 38 C.F.R. § 3.159(e)(1) (2017).

4.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

